Citation Nr: 9930829	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-35 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the right sacroiliac joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from July 1985 to September 
1994.  

The appeal arises from a rating decision dated in November 
1995 in which the Regional Office (RO) granted service 
connection for degenerative arthritis of the right sacroiliac 
joint and denied service connection for degenerative joint 
disease of the right hip, finding the claim for that disorder 
not well-grounded.  At that time, the RO also assigned a 10 
percent evaluation for degenerative arthritis of the right 
sacroiliac joint, effective September 24, 1994.  The veteran 
subsequently perfected an appeal of that decision.  The RO, 
in a February 1997 rating decision, granted a 20 percent 
rating for degenerative arthritis of the right sacroiliac 
joint, with chronic right hip pain, effective September 24, 
1994.  In a July 1997 rating decision, the RO granted a 40 
percent evaluation for that disability, effective September 
24, 1994.  

In March 1998, the Board of Veterans' Appeals (Board) denied 
service connection for degenerative arthritis of the right 
hip and remanded the issue of entitlement to an increased 
rating for degenerative arthritis of the right sacroiliac 
joint, with chronic right hip pain.  In a rating decision 
dated in May 1999, the RO granted service connection for 
right hip arthritis and assigned a 10 percent evaluation for 
that disability, effective April 24, 1998.  The RO continued 
to rate degenerative arthritis of the right sacroiliac joint 
as 40 percent disabling.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's degenerative arthritis of the right 
sacroiliac joint is productive of no more than severe 
disability with recurring attacks and with intermittent 
relief and severe functional impairment due to pain. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative arthritis of the right sacroiliac joint are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for entitlement to a 
rating higher than 40 percent for degenerative arthritis of 
the right sacroiliac joint is well-grounded within the 
meaning of 38 U.S.C.A. § 5107, that is, the claim is 
plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e) Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f) Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

Additionally, with any form of arthritis, painful motion is 
an important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO has not assigned separate 
staged ratings for the veteran's service-connected 
degenerative arthritis of the right sacroiliac joint.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in November 1995 and subsequent 
rating decisions, the RO addressed all of the evidence of 
record.  Thus, he was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  
Additionally, in reaching the determination below, the Board 
has considered whether staged ratings should be assigned.  
The Board concluded that the disability has not significantly 
changed and a uniform evaluation is appropriate in this case.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Code 5003.  

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292.  However, the veteran is receiving the 
highest evaluation available under that Diagnostic Code.  The 
RO has also evaluated the veteran's service-connected 
degenerative arthritis of the right sacroiliac joint under 
Diagnostic Code 5293.  Under that Diagnostic Code, a 10 
percent evaluation is warranted when the disability is mild; 
a 20 percent evaluation is warranted when the disability is 
moderate with recurring attacks; a 40 percent evaluation is 
warranted when the disability is severe with recurring 
attacks, with intermittent relief; and a 60 percent 
evaluation is warranted when the disability is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
38 C.F.R. Part 4.  

The veteran was afforded a VA examination of the joints in 
October 1995.  He walked with a normal gait.  The veteran 
complained of tenderness to palpation over the lower half of 
the right sacroiliac joint but had no such complaints of 
tenderness to palpation over the left sacroiliac joint.  He 
heel-and-toe walked normally, and Trendelenburg was negative.  
Sciatic stretch tests were negative.  The figure-4 maneuver 
on the right elicited a complaint of pain in the region of 
the right hip but not the sacroiliac joint.  No such symptoms 
appeared when this maneuver was performed on the left.  

Another VA examination of the joints was performed in March 
1997.  The veteran walked with an antalgic limp, favoring the 
right lower extremity, and was obviously in considerable 
pain.  It was noted that he had difficulty arising from a 
chair during the examination.  There was no tenderness or 
muscle spasm in the lumbosacral area.  He was markedly tender 
over the right sacroiliac joint and the right sciatic notch.  
He had a full range of motion about the lumbosacral spine.  
His straight leg raising tests were negative bilaterally.  
His reflexes were essentially intact in the right lower 
extremity.  His peripheral pulses were intact.  His right 
thigh measured 49 cm. in circumference, and his left thigh 
measured 51 cm. in circumference.  

The record also includes the report of a United States Navy 
periodic physical examination performed in April 1998.  
According to that examination report, the veteran had an 
antalgic gait with a mild Trendelenburg gait on the right 
side, and he ambulated with a cane.  The examiner felt that 
the veteran had a significant disability secondary to his 
previous pyrogenic infection of the sacroiliac joint.  It was 
recommended that the veteran be permanently retired, and it 
was felt that he would not improve significantly to a point 
that he would be able to return to duty.  

In May 1998, the veteran underwent a private neurological 
examination.  That examination revealed full strength in the 
lower extremities with normal sensation and 2+ reflexes at 
the knees and ankles.  Straight leg raising aggravated his 
right sacroiliac joint pain on the right at 20 degrees and 70 
degrees on the left; and there was also tenderness in the 
right sacroiliac joint.  Significantly, the examiner's 
impression was that the neurological examination was normal.  
The examiner added that he suspected that the veteran had 
some secondary irritation of the sciatic nerve as a result of 
his right sacroiliac joint problem.  Additionally, nerve 
conduction studies in both lower extremities, which were 
associated with that examination, were normal and symmetric.  

The veteran also underwent another VA examination of the 
joints in May 1998.  At that examination, he walked with an 
antalgic limp favoring his right lower extremity.  He could 
stand on his heels and toes without difficulty.  There was no 
localized tenderness about the lumbosacral spine, including 
the right sacroiliac joint.  He had full painless range of 
motion about the lumbosacral spine.  His sciatic stretch 
tests were normal.  His reflexes, sensation and circulation 
were intact throughout both lower extremities.  His right 
thigh measured 52 cm. in circumference 10 cm. above the 
patella, and his left thigh measured 54 cm. in circumference.  
The examiner related that there was no evidence on physical 
examination that weakened movement, fatigue, pain or 
incoordination caused any limitation of motion about the 
lumbosacral spine.  The examiner added that "[t]he 
sacroiliac joint is of course a fibrous gliding joint and 
motion cannot be measured in this joint."  

The examiner also related that the atrophy in the veteran's 
right thigh was probably secondary to his limp.  
Significantly, the examiner added that the veteran's symptoms 
far exceeded his objective findings.  According to the 
examiner, the lower 25 percent of the right sacroiliac joint 
appeared fused on X-rays taken in March 1997 and really 
should not be causing the veteran this degree of difficulty.  

Thus, the preponderance of the probative medical evidence is 
against finding that the veteran's service-connected 
degenerative arthritis of the right sacroiliac joint is 
productive of what could reasonably be considered pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings, 
with little intermittent relief.  While the May 1998 private 
neurological examination indicated that there was pain on 
straight leg raising, significantly, that examiner 
specifically described the neurological examination as 
normal.  Additionally, the objective evidence shows that 
there are intact reflexes, normal sensation, full strength in 
the lower extremities and no muscle spasms.   

The Board also notes that the May 1998 VA examiner indicated 
that the veteran's subjective complaints far exceeded the 
objective findings and the preponderance of objective 
findings on examination have been consistent since 1995.  
Therefore, the Board finds the objective medical evidence 
more probative than the veteran's contentions and subjective 
complaints in determining whether the criteria for an 
evaluation in excess of 40 percent are met.  

Moreover, while the April 1998 Navy examination showed the 
veteran was not fit for duty, the veteran uses a cane and has 
a limp and there is evidence of atrophy, the May 1998 VA 
examiner, who specifically addressed criteria used to 
determine if a disability is productive of functional 
impairment due to pain, related that there was no evidence 
that weakened movement, fatigue, pain or incoordination 
caused any limitation of motion about the lumbosacral spine.  
Furthermore, range of motion of the lumbosacral spine was 
full in March 1997 and May 1998, and the May 1998 VA examiner 
described full range of motion of the lumbosacral spine as 
painless.  Under the circumstances, the Board finds that the 
preponderance of the evidence is against finding that the 
service-connected disability at issue is productive of more 
than severe functional impairment due to pain and that an 
evaluation higher than 40 percent is warranted for such 
impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic 
Code 5293.  

Additionally, preliminary review of the record reveals that 
the RO expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) and determined that the case 
did not present such an unusual or exceptional disability 
picture warrant such referral.   The provisions of 38 C.F.R. 
§ 3.321(b)(1) provide that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the right sacroiliac joint.  


ORDER

The appeal is denied.  



			
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

 

